Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170280162 A1-Zhao et al (Hereinafter referred to as “Zhao”), in view of US 20200195924 A1-Hsiang, does not disclose, with respect to claim 17, in case that the coding unit is the fractional boundary coding unit and that the first flag indicates the coding unit is split, parsing a second flag indicating whether a first type of split being a quadtree split is performed on the coding unit or whether a second type of split being other types of split which includes a binary symmetric split and a ternary split is performed on the coding unit; and in case that the second flag indicates the second type of split is performed on the coding unit, determining to perform the second type of split and not determining to perform the first type of split as claimed.  Rather, Zhao discloses a method of partitioning video data for video coding (Fig. 8-9), the method comprising: determining whether a coding unit is a fractional boundary coding unit ([0097], wherein determines a block at a picture boundary); in a case that the coding unit is the fractional boundary coding unit, inferring a value of a first flag specifying whether the coding unit is split (According to applicant’s specification of the publication in [0069], inferring means partitioning without signaling split indicators;. To be consistent with applicant’s specification, Zhao discloses in [0097], that video decoder may infer a split flag at a picture boundary; [0141], wherein based on a picture boundary, split flag can be inferred; also see [0191]); in case that the coding unit is the fractional boundary coding unit and that the first flag indicates the coding unit is split, parsing a second flag indicating whether a first type of split being a quad tree split is performed on the coding unit or whether a second type of split being another type of split is performed on the coding unit ([0047] discloses that the decoder may parse the bitstream to obtain syntax elements; [0155], decoder may determine a tree structure as part of obtaining the syntax elements from the bitstream;  [0202, wherein encoded block may be partitioned into a plurality of sub-blocks according to a quad tree or binary tree partition);. Similarly, Hsiang discloses in a case that the coding unit is a fractional boundary coding unit, inferring a value of a flag specifying whether the coding unit is split ([0049], inferred splitting type is binary tree splitting); parsing a flag indicating whether a first type of split being a quad tree split is performed on the coding unit or whether a second type of split being another type of split is performed on the coding unit ([0006], [0044], wherein parsing syntax form the bitstream that indicates splitting decision); determining the second type of split is a binary symmetric split, based on the coding unit being the fractional boundary coding unit ([0050], wherein binary tree splitting is selected after quad tree. Therefore, binary is interpreted as the second type; [0056], wherein splitting type partition for out-of- bounds CUs; wherein partitioning the current out of bound CU by binary tree splitting. The examiner notes that there is sufficient description in the provisional application that meets the effective date for prior art). The same reasoning applies to claims 20 and 24 mutatis mutandis.  Accordingly, claims 17, 19-20, 22-24, 26-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487